SHARP PERFORMANCE, INC.

 SECURED PROMISSORY NOTE DUE DECEMBER 31, 2014




THIS Note is a duly authorized issuance of up to $1,800,000.00 of SHARP
PERFORMANCE, INC., a Nevada corporation and located at 12 Fox Run, Sherman, CT
06784 (the "Company.")




FOR VALUE RECEIVED, the Company promises to pay to HARRISON VICKERS AND
WATERMAN, LLC, the registered holder hereof (the "Holder"), the principal sum of
one million eight hundred thousand and 00/100 Dollars (US$1,800,000.00) on
December 31, 2014 (the “Maturity Date”).  The Company will pay the outstanding
principal amount of this Note, plus accrued interest, in cash on the Maturity
Date to the registered holder of this Note.  The forwarding of such check or
wire transfer shall constitute a payment hereunder and shall satisfy and
discharge the liability on this Note to the extent of the sum represented by
such check or wire transfer.




This Note is subject to the following additional provisions:




1.

The Note is issuable in denominations of Ten Thousand Dollars (US$10,000) and
integral multiples thereof.  The Note is exchangeable for an equal aggregate
principal amount of Note of different authorized denominations, as requested by
the Holder surrendering the same.  No service charge will be made for such
registration or transfer or exchange.  The Company shall be entitled to withhold
from all payments of principal of this Note any amounts required to be withheld
under the applicable provisions of the United States income tax laws or other
applicable laws at the time of such payments, and Holder shall execute and
deliver all required documentation in connection therewith.




1.A

This Note is secured pursuant to a Pledge Agreement, dated September 5, 2013
between the Company and Holder  whereby the Company has granted to Holder a
security interest in the Collateral, as defined therein, to secure the payment
of this Note.  Such security interest may be perfected by Holder by the filing
of the applicable UCC statements in the appropriate recording offices.




2.

In the event of any proposed transfer of this Note, the Company may require,
prior to issuance of a new Note in the name of such other person, that it
receive reasonable transfer documentation including legal opinion that the
issuance of the Note in such other name does not and will not cause a violation
of the Act or any applicable state or foreign securities laws. Prior to due
presentment for transfer of this Note, the Company and any agent of the Company
may treat the person in whose name this Note is duly registered on the Company's
Note Register as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Note be overdue, and
neither the Company nor any such agent shall be affected by notice to the
contrary.




3.

No provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of this Note at the
time, place, and rate, and in the coin or currency, herein prescribed.  This
Note is a direct obligation of the Company.




4.

The Holder of the Note, by acceptance hereof, agrees that this Note is being
acquired for investment and that such Holder will not offer, sell or otherwise
dispose of this Note.




5.

This Note shall be governed by and construed in accordance with the laws of the
State of Connecticut.  The Company and Holder each consent to the jurisdiction
of the federal or the state courts of the State of Connecticut sitting in
Fairfield County in connection with any dispute arising under this Note, and
hereby waives to the maximum extent permitted by law, any objection, including
any objection based on forum non coveniens, to the bringing of any such
proceeding in such jurisdictions. The Company and Holder each hereby waives the
right to a trial by jury in connection with any dispute arising under this Note.




6.

The following shall constitute an "Event of Default":




a.

The Company shall default in the payment of principal and interest on this Note
and same shall continue for a period of ten (10) days; or




b.

The Company shall fail to perform or observe, in any material respect, any other
covenant, term, provision, condition, agreement or obligation of any Note and
such failure shall continue uncured for a period of sixty (60) days after
written notice from the Holder of such failure; or





--------------------------------------------------------------------------------




c.

The Company shall (1) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (2) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; or




d.

A trustee, liquidator or receiver shall be appointed for the Company or for a
substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or




e.

Any governmental agency or any court of competent jurisdiction at the instance
of any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Company and shall not be
dismissed within sixty (60) days thereafter; or




f.

Any money judgment, writ or warrant of attachment, or similar process in excess
of Two Hundred Fifty Thousand ($250,000) Dollars in the aggregate shall be
entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of sixty
(60) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder; or




g.

Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and, if instituted against
the Company, shall not be dismissed within sixty (60) days after such
institution or the Company shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding;




Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) at the option of
the Holder and in the Holder's sole discretion, the Holder may consider the
obligation under this Note immediately due and payable within ten (10) days of
notice, without presentment, demand, protest or notice of any kinds, all of
which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately enforce any and all of the Holder's rights and remedies provided
herein or any other rights or remedies afforded by law.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.




Dated: September 5, 2013

  SHARP PERFORMANCE, INC.




By: _______________________________________

__________________________________________
(Print Name)

__________________________________________
Title:







ATTESTOR




By: _________________________



